Case 1:20-cv-01083-JTN-PJG ECF No. 15-3, PageID.680 Filed 11/16/20 Page 1 of 5




                        EXHIBIT 3
       Case 1:20-cv-01083-JTN-PJG ECF No. 15-3, PageID.681 Filed 11/16/20 Page 2 of 5
 c
 o
w
c
x:
 o                                            STATE OF MICHIGAN
 5
 CD             IN THE THIRD JUDICIAL CIRCUIT COURT FOR THE COUNTY OF WAYNE
_c
a
 03

2


2      Sarah Stoddard and
<      Election Integrity Fund,
00                                                                  Hon. Timothy M. Kenny
       V                                                            Case No. 20-01 4604-CZ
o
CM
o      City Election Commission of
CM
o>     The City of Detroit and
       Janice Winfrey, in her official
       Capacity as Detroit City Clerk and
       Chairperson of the City Election
C£     Commission, and
ID
       Wayne County Board of
o      Canvassers,
£
Z



3
o
o
UJ
Z
>.                                          OPINION & ORDER
<
£                                            At a session of this Court
ts                                           Held on: November 6, 2020
 CD
                                     In the Coleman A. Young Municipal Center
 CD                                        County of Wayne, Detroit, Ml
CD

2                                    PRESENT: Honorable Timothy M. Kenny
 >,
JO
                                              Chief Judge
 CO                                           Third Judicial Circuit Court of Michigan
O

UJ
                 Plaintiffs Sarah Stoddard and the Election Integrity Fund petition this Court for
o      preliminary injunctive relief seeking:
u_
LL
           1.    Defendants be required to retain all original and duplicate ballots and poll books.
o          2.    The Wayne County Board of Canvassers not certify the election results until both
>
                 Republican and Democratic party inspectors compare the duplicate ballots with

z                original ballots.
           3.    The Wayne County Board of Canvassers unseal all ballot containers and remove
o
UJ               all duplicate and original ballots for comparison purposes.

u_
           4.    The Court provide expedited discovery to plaintiffs, such as limited
N                interrogatories and depositions.
O
<fr                                                      1
o
CO
-tt-


o
o
CM
Case 1:20-cv-01083-JTN-PJG ECF No. 15-3, PageID.682 Filed 11/16/20 Page 3 of 5




       When considering a petition for injunctive relief the Court must apply the
following four-prong test:
 1.    The likelihood the party seeking the injunction will prevail on the merits.
 2.    The danger the party seeking the injunction will suffer irreparable harm if the
       injunction is not granted.
 3.    The risk the party seeking the injunction would be harmed more by the absence
       of an injunction than the opposing party would be by the granting of the
       injunction.
 4.    The harm to the public interest if the injunction is issued. Davis v City of Detroit
       Financial Review Team, 296 Mich. App. 568, 613; 821 NW2d 896 (2012).


       In the Davis opinion, the Court also stated that injunctive relief "represents an
 extraordinary and drastic use of judicial power that should be employed sparingly and
 only with full conviction of its urgent necessity" Id at 612 fn 135, quoting Senior
 Accountants, Analysts & Appraisers Ass'n v. Detroit, 218 Mich. App. 263, 269; 553
  NW2d 679 (1996).


       When deciding whether injunctive relief is appropriate MCR 3.310 (A)(4)
  indicates that the plaintiff bears the burden of proving the preliminary injunction should
  be granted.


       Plaintiffs' pleadings do not persuade this Court that they are likely to prevail on
 the merits for several reasons. First, this Court believes plaintiffs misinterpret the
  required placement of major party inspectors at the absent voter counting board
  location. MCL 1 68.765a (1 0) states in part "At least one election inspector from each
  major political party must be present at the absent voter counting place. . ."   While
  plaintiffs contends the statutory section mandates there be a Republican and
  Democratic inspector at each table inside the room, the statute does not identify this
  requirement. This Court believes the plain language of the statute requires there be
  election inspectors at the TCF Center facility, the site of the absentee counting effort.


       Pursuant to MCL 168.73a the County chairs for Republican and Democratic
  parties were permitted and did submit names of absent voter counting board
  inspectors to the City of Detroit Clerk. Consistent with MCL 168.674, the Detroit City
  Clerk did make appointments of inspectors. Both Republican and Democratic
  inspectors were present throughout the absent voter counting board location.


       An affidavit supplied by Lawrence Garcia, Corporation Counsel for the City of
  Detroit, indicated he was present throughout the time of the counting of absentee



                                              2
Case 1:20-cv-01083-JTN-PJG ECF No. 15-3, PageID.683 Filed 11/16/20 Page 4 of 5



 ballots at the TCF Center. Mr. Garcia indicated there were always Republican and
 Democratic inspectors there at the location. He also indicated he was unaware of any
 unresolved counting activity problems.


      By contrast, plaintiffs do not offer any affidavits or specific eyewitness evidence
 to substantiate their assertions. Plaintiffs merely assert in their verified complaint
 "Hundreds or thousands of ballots were duplicated solely by Democratic party
 inspectors and then counted." Plaintiffs' allegation is mere speculation.


      Plaintiffs' pleadings do not set forth a cause of action. They seek discovery in
 hopes of finding facts to establish a cause of action. Since there is no cause of action,
 the injunctive relief remedy is unavailable.       Terlecki v Stewart, 278 Mich. App. 644;
 754 NW2d 899 (2008).


      The Court must also consider whether plaintiffs will suffer irreparable harm.
 Irreparable harm requires "A particularized showing of concrete irreparable harm or
 injury in order to obtain a preliminary injunction." Michigan Coalition of State
 Employee Unions v Michigan Civil Service Commission, 465 Mich. 212, 225; 634
 NW2d 692, (2001).


      In Dunlap v City of Southfield, 54 Mich. App. 398, 403; 221 NW2d 237 (1974)
 the Michigan Court of Appeals stated "An injunction will not lie upon the mere
 apprehension of future injury or where the threatened injury is speculative or
 conjectural."


      In the present case, Plaintiffs allege that the preparation and submission of
 "duplicate ballots" for "false reads" without the presence of inspectors of both parties
 violates both state law, MCL 168.765a (10), and the Secretary of State election
 manual. However, Plaintiffs fail to identify the occurrence and scope of any alleged
 violation The only "substantive" allegation appears in paragraph 15 of the First
 Amended Complaint, where Plaintiffs' allege "on information and belief that hundreds
 or thousands of ballots have been impacted by this improper practice. Plaintiffs'
 Supplemental Motion fails to present any further specifics. In short, the motion is
 based upon speculation and conjecture. Absent any evidence of an improper
 practice, the Court cannot identify if this alleged violation occurred, and, if it did, the
 frequency of such violations. Consequently, Plaintiffs fail to move past mere
 apprehension of a future injury or to establish that a threatened injury is more than
 speculative or conjectural.




                                                3
Case 1:20-cv-01083-JTN-PJG ECF No. 15-3, PageID.684 Filed 11/16/20 Page 5 of 5



      This Court finds that it is mere speculation by plaintiffs that hundreds or
 thousands of ballots have, in fact, been changed and presumably falsified. Even with
 this assertion, plaintiffs do have several other remedies available. Plaintiffs are
 entitled to bring their challenge to the Wayne County Board of Canvassers pursuant to
 MCL 168.801 et seq. and MCL 168.821 et seq. Additionally, plaintiffs can file for a
 recount of the vote if they believe the canvass of the votes suffers from fraud or
 mistake. MCL1 68.865-1 68.868. Thus, this Court cannot conclude that plaintiffs would
 experience irreparable harm if a preliminary injunction were not issued.


      Additionally, this Court must consider whether plaintiffs would be harmed more
 by the absence of injunctive relief than the defendants would be harmed with one.


      If this Court denied plaintiffs' request for injunctive relief, the statutory ability to
 seek relief from the Wayne County Board of Canvassers (MCL 168.801 et seq. and
 MCL 168.821 et seq.) and also through a recount (MCL 168.865-868) would be
 available. By contrast, injunctive relief granted in this case could potentially delay the
 counting of ballots in this County and therefore in the state. Such delays could
 jeopardize Detroit's, Wayne County's, and Michigan's ability to certify the election.
 This in turn could impede the ability of Michigan's elector's to participate in the
 Electoral College.


      Finally, the Court must consider the harm to the public interest. A delay in
 counting and finalizing the votes from the City of Detroit without any evidentiary basis
 for doing so, engenders a lack of confidence in the City of Detroit to conduct full and
 fair elections. The City of Detroit should not be harmed when there is no evidence to
 support accusations of voter fraud.


      Clearly, every legitimate vote should be counted. Plaintiffs contend this has not
 been done in the 2020 Presidential election. However, plaintiffs have made only a
 claim but have offered no evidence to support their assertions. Plaintiffs are unable to
 meet their burden for the relief sought and for the above-mentioned reasons, the
 plaintiffs' petition for injunctive relief is denied.


      It is so ordered.




November 6, 2020
Date                                                 Hon. Timothy $l. Kenpy       /
                                                     Chief Judge                /
                                                     Third Judicial Circuit Coupt of Michigan



                                                 4
